Citation Nr: 1537882	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1971 rating decision that denied the claim of service connection for chronic anxiety state. 

2.  Entitlement to an effective date prior to August 30, 2010, for the grant of service connection for post-traumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James McElfresh, II. Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1969.  He also had Reserve service with active duty for training (ACDUTRA) from March 1964 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In August 2015, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the CUE claim, the Board remanded this issue in April 2015 for the AOJ to issue a statement of the case (SOC) because an adequate SOC was not issued after the Veteran filed a notice of disagreement (NOD) to the April 2012 rating decision that denied his CUE claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, while the appeal was in remand status, the AOJ did not issue the required SOC.  Therefore, the Board finds that another remand to undertake this development is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Similarly, as to the claim for an earlier effective date for the grant of service connection for PTSD and an anxiety disorder, the post-remand record shows that in August 2015 the Veteran's representative filed a NOD as to the April 2015 rating decision that granted service connection for PTSD and an anxiety disorder effective from August 30, 2010.  Therefore, the Board finds that this issue must also be remanded for the issuance of a SOC.  See Manlincon.

As to the claim for an initial rating in excess of 60 percent for coronary artery disease, in August 2015 the Veteran testified, in substance, that his disability has worsened since his last VA examination.  Therefore, the Board finds that it must remand the claim to provide the Veteran with a new VA examination to assess the current nature, extent, and severity of his disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The claim for a TDIU is raised by the record.  See TDIU claim dated in May 2015.  However, the record does not show that the AOJ developed this claim.  Therefore, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing this claim as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the appeal is in remand status, updated VA and private treatment records should be associated with the claims file to include the Veteran's post-January 2015 treatment records from the Salt Lake City VA Medical Center.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  As to the claim for CUE in a September 1971 rating decision that denied the claim of service connection for chronic anxiety state and the claim for an effective date prior to August 30, 2010, for the grant of service connection for PTSD and an anxiety disorder, issue a SOC.  If the Veteran thereafter perfects an appeal as to either of these issues, they should be returned for review by the Board.

2.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any outstanding private treatment records.  

3.  Associate with the claims file, physically or electronically, all of the Veteran's January 2015 to the present treatment records from the Salt Lake City VA Medical Center.  

4.  Notify the Veteran and his agent that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the current problems caused by his coronary artery disease and have first-hand knowledge of the impact his service-connected disabilities have on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

5.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his coronary artery disease.  The claims folder should be made available and reviewed by the examiner.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Thereafter, adjudicating the claim for an initial rating in excess of 60 percent for coronary artery disease and for a TDIU.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations including those governing a TDIU and citation to all evidence added to the claims file since the February 2015 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


